DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered. 
Response to Amendment
Applicant’s amendments, filed 12/3/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and the cancellation of claims 2-3.  Claims 1 and 5-20 are pending.
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed in the prior art rejection that follows.

Information Disclosure Statement
Applicant’s IDS has been filed and considered by the examiner.  In view of the number of references cited therein and the allotted time for such review, the examiner has only cursorily reviewed the information.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20150217330 by Haukka et al. taken with US Patent Application Publication 20080044664 by Shirato et al.

Claim 1:  Haukka discloses a method for forming a metal oxide comprising, providing a substrate with a first and second layer, with metal and dielectric (figures) and discloses exposing the substrate to metal, purge, organic, and depositing an metal oxide selectively (see title, 0385, 220-280).  Haukka discloses the claimed selectively (see e.g. 0079) and precursors that read on the claim as drafted (0149-0179).  Haukka discloses removing what can reasonably be considered passivation from the layer comprising metal using the organic gas (0030, 0385).  Haukka discloses using formic acid (0219, 0385) and a temperature (271). Haukka discloses removing oxide layer using the organic gas and passivation (0030, 0385).

As for the requirement of layer comprising metal nitride, the Haukka discloses various layers for a semiconductor/integrated circuit (0005) and selectivity relative to the conductive floor of the trench (0356); however, fails to disclose the conductive floor of the trench comprises metal nitride as claimed.  However, the examiner cites here Shirato, which also discloses a metal conductive layer on the floor of the trench and discloses such layer can be a single metal layer for a stacked structure with a metal nitride layer (i.e. a layer that comprises metal nitride), see e.g. Figure 4, 0039, and therefore taking the references collectively it would have been obvious to have modified Haukka to use the metal/metal nitride stack as the conductor as taught by Shirato because Haukka discloses a semiconductor with a conductor in the bottom of a via and Shirato discloses such conductors in semiconductors include metal/metal nitride stacks.
Claims 5-6, the prior art discloses the formic acid as claimed and such will necessarily decompose into water as discussed above.  Additionally, the amount of water will necessarily be a result of the claimed process steps and such is met by the prior art for the reasons set forth above.
Claim 7:  Ge is taught by Haukka at 226 et seq.

Claim 9:  Haukka discloses the same process steps and organic material as claimed and thus must reasonably result in the same decomposition of organic material.
Claim 10-11:  Haukka discloses a liquid and bubbler (0076).
Claim 13:  Haukka discloses the same process steps as claimed and thus must reasonably result in the same decomposition of organic material.
Claim 14:  The various gases supplied to the chamber are optional and therefore selecting a process that does not directly supply Hydrogen gas into the chamber would have been obvious as predictable (i.e. from the selection of other discloses and predictable gases).
Claim 20:  Haukka discloses semiconductor.

Claim(s) 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haukka et al. taken with Shirato et al. and further with US Patent 7041609 by Vaarstra.
Haukka with Shirato discloses all that is taught above and Ge oxide is taught by Haukka at 226 et seq; however, the references fail to explicitly disclose the deposition of titanium oxide, tungsten oxide, aluminum oxide and/or zirconium oxide.  However, Additionally, Vaarstra discloses ALD metal oxide deposition using organic oxidizers and discloses depositing Ge oxide material or Zr oxide material (columns 5-6) and thus taking the references collectively combining the teachings to deposit Ge oxide would have been obvious to one of ordinary skill in the art because Vaarstra discloses organically oxidized ALD process is useable for Zr oxides or Ge oxides. The claim would have been obvious because the substitution of one known element 
Claim 15-19:  The limitations of these claims are specifically addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11, 13-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10612137 B2 with Shirato.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10612137 discloses each and every feature of the claims as drafted and therefore fully encompass the claim as drafted.  As for the requirement of formic acid, such is explicitly taught by US 137 as a known carboxylic acid and thus using such as the organic reactant is obvious.  The decomposition of such would have flowed naturally from its use for the reasons set forth above.  As for the requirement of nitride, this is specifically discussed above as it relates to Shirato and therefore modifying the metal as set forth above would have been obvious as predictable.
Claims 12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10612137 B2 with Shirato and Vaarstra.  Although the claims at issue are not identical, they are not patentably distinct from each other because the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID P TUROCY/           Primary Examiner, Art Unit 1718